Citation Nr: 1232109	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  09-19 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a rating in excess of 10 percent for impairment of the right knee (other than instability and subluxation), to include restoration of a 20 percent rating.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to August 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the case was subsequently transferred to the Reno, Nevada RO.

In May 2010, the Veteran testified at a hearing at a VA facility in Las Vegas, Nevada, before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.

In November 2010, the Board denied the claims for a rating in excess of 10 percent for right knee instability and subluxation, and a rating in excess of 10 percent for impairment of the right knee (other than instability and subluxation) to include restoration of a 20 percent rating.

The Veteran appealed the November 2010 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 order, the Court granted a joint motion of the parties, remanded the issue of entitlement to a rating in excess of 10 percent for a rating in excess of 10 percent for impairment of the right knee (other than instability and subluxation) for action consistent with the joint motion and dismissed the appeal with respect to the issue of entitlement to a rating in excess of 10 percent for instability and subluxation of the right knee.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 



FINDINGS OF FACT

1.  The Veteran's limitation of flexion of the right knee was rated as 20 percent disabling beginning August 9, 2006, based on limitation of flexion to 25 degrees.

2.  A VA examination in March 2008 disclosed improvement in the Veteran's limitation of motion of the right knee; it disclosed that she had no limitation of extension and limitation of flexion to 125 degrees; flexion did not more nearly approximate limitation to 30 degrees than limitation to 45 degrees.

3.  In May 2008, the RO issued a rating decision proposing to reduce the rating for the Veteran's limitation of flexion of the right knee to 10 percent, and informed the Veteran of the proposal and that she would be afforded a period of 60 days to submit evidence showing why the rating should not be reduced.

4.  In the September 2008 rating decision on appeal, the rating for the Veteran's limitation of flexion of the right knee was reduced to 10 percent, effective December 1, 2008.

5.  Since the September 2008 rating decision, the disability has not been manifested by more than limitation of flexion to 45 degrees; extension has not been limited and the disability has not been productive of locking.

6.  To the extent that the Veteran has right leg quadriceps weakness and atrophy, the functional impairment is no more than slight and is not separate and distinct from the impairment contemplated by the assigned rating for limitation of motion.


CONCLUSION OF LAW

Prior to December 1, 2008, the impairment of the right knee other than instability and subluxation did not warrant more than a 20 percent rating; the disability rating was properly reduced to 10 percent, effective December 1, 2008; and the disability has not warranted more than a 10 percent rating during the period beginning December 1, 2008. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5258, 5259, 5260, 5261; § 4.73, Diagnostic Codes 5313-5318 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran was provided VCAA notice, including notice as to the disability rating and effective date elements, in a letter mailed in December 2007 in relation to her claim for an increased rating filed in November 2007, and in a letter mailed in May 2008 in which the reduction of both ratings for instability and limitation of flexion was proposed.  Both of these letters were mailed prior to the rating decision that decreased the ratings for the right knee effective December 1, 2008.  To the extent that the Veteran was arguably not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in March 2010.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

The Board further notes that service treatment records and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran has been provided VA examinations in response to her claim.  The examination reports adequately addressed all relevant factors.  Neither the Veteran nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

II.  Evaluation of Right Knee Disability (Other than Instability and Subluxation)

The Veteran seeks a rating in excess of 10 percent for her right knee limitation of flexion.  She also seeks restoration of the 20 percent rating awarded in October 2006 and discontinued effective December 1, 2008, for limitation of flexion of the right knee.  She further argues that a separate disability rating for right quadricep atrophy and weakness under 38 C.F.R. § 4.73 is warranted.



Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2011).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

Limitation of flexion of the knee warrants a noncompensable rating if flexion is limited to 60 degrees; a 10 percent rating if flexion is limited to 45 degrees; a 20 percent rating if flexion is limited to 30 degrees, and a 30 percent rating if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable rating if extension is limited to five degrees; a 10 percent rating if extension is limited to 10 degrees; a 20 percent rating if extension is limited to 15 degrees; a 30 percent rating if extension is limited to 20 degrees; a 40 percent rating if extension is limited to 30 degrees, and a 50 percent rating if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

Dislocated semilunar cartilage with frequent episodes of "locking, pain, and effusion into the joint" warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel also has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

It is noted that the Veteran, through her representative, has raised the possibility of a separate rating based on the provision of 38 C.F.R. § 4.73 (Schedule of Ratings-Muscle Injuries).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions, including 6 muscle groups for the pelvic girdle and thigh (diagnostic codes 5313 through 5318).  38 C.F.R. § 4.55(b).  DCs 5313 and 5314 pertain to muscle groups XIII and XIV, respectively, and provide a noncompensable evaluation for slight impairment, a 10 percent evaluation for moderate impairment, a 30 percent evaluation for moderately severe impairment, and a 40 percent evaluation for severe impairment.  Muscle group XIII (posterior thigh group) contains the muscles used for extension of the hip and flexion of the knee, and muscle group XIV (anterior thigh group) contains the muscles used for extension of the knee.  See 38 C.F.R. § 4.73, DCs 5312, 5313.  

The above criteria have been in effect since 1945.  However, the definitions of "slight," "moderate," "moderately severe" and "severe" found in 38 C.F.R. § 4.56 were amended, effective July 3, 1997.  The Veteran's claim was received in 2006 and, as such, only the amended criteria are applicable.

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.

Moderate muscle disability is found where there has been a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  There must be indications of some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.

Moderately severe muscle disability is found where there has been through and through or deep penetrating wound by small high velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There must be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with the sound side must demonstrate positive evidence of impairment.

With severe muscle disability, there is evidence of wide damage to muscle groups in the missile track.  There must be indications on palpation of loss of deep fascia or muscle substance, or soft, flabby muscles in the wound area.  There must be severe impairment of function, that is, strength, endurance and coordination, of the involved muscle group.  In addition, X-ray evidence of minute multiple scattered foreign bodies, or visible evidence of atrophy, may indicate a severe muscle disability.  38 C.F.R. § 4.56 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Factual Background

In July 2000, prior to entrance to active duty, the Veteran underwent right knee arthroscopy for anterior cruciate ligament (ACL) repair and partial lateral and medial meniscectomies.  Although she recovered and received a waiver to enter service, she maintains that she developed problems with the knee during the rigors of AIT training.  Her DD 214 indicates that she has a parachute badge and had three weeks of airborne training; however, her MOS was food service operations.

The Veteran filed her original claim for service connection in July 2006, prior to separation from service.  Service connection for the Veteran's right knee disabilities was granted in an October 2006 rating decision.  Right knee limitation of flexion was assigned a 20 percent rating, effective August 9, 2006, the day following separation from service.  In November 2007, the Veteran sought an increased disability rating for her right knee.  In May 2008, the RO proposed a reduction of the rating for limited flexion of the right knee, to 10 percent, and effectuated this reduction, effective December 1, 2008, in a September 2008 rating decision.  The instant appeal ensued.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability.

VA examination performed in September 2006 included a review of the claims folder, which at that time primarily consisted of the Veteran's written contentions and the service treatment records.  The Veteran detailed her preservice ACL injury and surgical repair.  She reported that she obtained a waiver, entered service and worked in food services.  She reported that she began having pain, recurrent subluxation and swelling during AIT training.  She noted that she was given a profile for running with an ace bandage and some ice.  She described baseline pain of 4/10 with aggravation to 8/10 caused by weight bearing, walking or prolonged sitting or standing.  The knee reportedly gives way, swells and is unstable but does not lock.  Both knees are fatigued and lack endurance.  She treated the knee with a brace and over-the-counter medications.

Physical examination revealed no knee deformity.  The right knee had effusion on the lateral aspect of the patella and was tender.  McMurray test was positive for meniscal tear.  Lachman's testing was normal.  Range of motion was 0 degrees extension with severe pain, flexion was 0 to 25 degrees and the kneecap moved out of place so range of motion was not continued.  Diagnosis was traumatic joint disease of the right knee.  MRI of the right knee showed postoperative changes without evidence of acute abnormality.

Based on that examination report, the Veteran was awarded a 20 percent rating for limited flexion under DC 5260 from the effective date of service connection.
In September 2006, the Veteran reported in an unrelated VA examination that she did well in AIT training and did not want to get out of the military until she got to Korea and began having interpersonal problems, became unhappy with her assignment, and felt homesick.  She decided to get out of service when she was informed at the last minute that she was going to be sent to Iraq rather than back to the States.  She reported that she was currently unemployed, treating her time off as a vacation.  She reported she was being selective, not wanting to take just any job because she was planning on starting school in January.  She described no major problems and noted her joint pains were mild.

Salisbury VA Medical Center (VAMC) treatment records show that the Veteran reported for treatment of bilateral foot and right knee pain in October 2007.  She could flex the knee to 110 degrees.  There was no edema and peripheral pulses were intact and symmetric.  There was some right quadriceps atrophy.  Noting the recent negative X-ray, the examiner recommended quadriceps strengthening exercises and only occasional NSAID use.

The Veteran was afforded an additional VA examination for the right knee in March 2008 at the Salisbury VAMC.  The examiner reviewed the available local medical records and remote data, but it was noted that the claims folder was not requested.  A personal medical history, consistent with that in the documented record, was reported by the Veteran.  She reported currently that the disease was getting worse.  She wore a knee brace at times.  The condition was aggravated by prolonged standing.  She had not missed any work in the past year and could complete all of her activities of daily living.  She reported no deformity or giving way, but noted instability, pain, stiffness and some weakness.  She reported no actual dislocation but noted that if she pivots it feels like the knee is coming out of the joint.  There were no locking episodes but there were effusion and swelling.  She could stand for no more than two hours and could only walk for a mile if she had to do so.

Physical examination revealed a normal gait and no evidence of abnormal weight bearing.  There was no abnormal appearance of the right knee.  There was crepitation but no clicks or snaps, grinding, instability, or abnormality of the patella, meniscus, tendon or bursa.  Flexion was 0 to 125 degrees, with pain at 125 degrees.  Extension was to 0 degrees.  There was no additional loss of motion with repetitive use.  A September 2007 X-ray study disclosed no acute disease, with joint space well-maintained, no fracture or dislocation, and normal patellofemoral joint.  The diagnosis was right knee patellofemoral syndrome and right knee injury, postoperative, preceding military service.

In a separate VA examination in March 2008, the Veteran reported that she was working as a greeter at Wal Mart and had held that job for the past three weeks.  Prior to that time, she was a security guard for a year and a half.

Based on this evidence, the RO issued the May 2008 rating decision proposing to reduce the rating for limitation of flexion of the right knee from 20 to 10 percent based on improvement.

A report of a private MRI of the right knee dated in August 2008 shows an impression of post ACL reconstruction with grossly intact appearing ACL graft and postoperative changes of the patellar tendon.  A prior partial medial meniscectomy was suspected.  Possible apical tear of the posterior horn of the lateral meniscus and mild medial compartment chondral thinning were also noted.

In September 2008, the Veteran reported that, based on the above MRI, her primary care provider was suggesting surgery.

Records from the VAMC in Las Vegas show that in August 2008, the Veteran reported ongoing pain at an orthopedic consultation.  She was able to ambulate and demonstrated full weight-bearing.  There were good motor strength and no effusion or swelling.  Tone was intact and quadriceps tendon was intact.  Range of motion was full and McMurray's test was positive bilaterally.  The recent MRI was reviewed.  The assessment was meniscus tear.  She was referred to an orthopedist.  Subsequent treatment records reveal that the Veteran contacted the provider and disagreed with his finding of full weight bearing.  He noted in April 2009 that a knee sleeve was given at the previous visit but did not change his findings.

In May 2009 correspondence, the Veteran reported that she was wearing a brace, had limited flexibility, instability, and was taking naproxen daily for pain.

The Veteran underwent a VA orthopedic consultation in September 2009.  The orthopedist noted range of motion of 0 to 140 degrees without pain.  There was X-ray evidence of minimal medial joint space narrowing.  The assessment was right knee pain, possible instability mainly medial and anterior but cannot rule out ACL instability.  The examiner noted a lateral meniscus tear could not be ruled out, but no mechanical symptoms laterally.  He concluded by saying, "Doubt this is significant."  The examiner recommended continued conservative treatment and arthroscopy only if this failed, because she likely would not get significant relief if the majority of the pain is patella related or early DJD.

A report of VA orthopedic evaluation dated in January 2010 reveals a complaint of ongoing right knee pain.  The examiner reviewed the claims folder.  The Veteran reported that she had preservice surgery on the right knee and experienced renewed problems after making five airborne jumps in service.  X-rays from June 2008 showed slight medial compartment narrowing.  Current symptoms included pain daily at a level of 5/10, some weakness and some instability feeling or giving way, occasional stiffness, no deformity and occasional locking.  There were reported lack of endurance, occasional effusion, swelling and kneecap instability.  Treatment consisted of rest and Naproxen, a knee brace, elevation and ice with flare-ups.  Pain during flare-ups was a 9/10, and the flare-ups lasted up to two days and were caused by pivoting.  She could walk a mile with pain but could not run.  She reported having to give up sports and being occupationally limited.  She described at least a moderate affect on her daily activities.  She was not using a brace at the examination.  She could stand 10 to 15 minutes before having pain.  On examination, there was no joint effusion but there was tenderness in the right medial margin and the lateral margin.  She lacked 11 degrees full extension and could flex to 120 degrees with pain at that point.  The examining physician found no significant instability of the ligaments.  There was just slight laxity of the ACL which was considered very good.  McMurray's test was negative.  The diagnosis was status post internal derangement of the right knee now with chronic pain and beginning degenerative disease of the knee.

Additional treatment records show physical therapy evaluation in March 2010.  She voiced complaints of pain in the right knee, describing intermittent pain during daily ambulation.  Pain was 1/10 at the examination.  Range of motion of the right knee was full extension to slight limitation of flexion.  Right quad strength was 4 to 4/5 as compared to 5/5 on the left.  Gait was normal.  The assessment was degenerative joint disease of the right knee with past ACL repair.  She reported slight pain during prolonged upright activity and during exercise in the gym.  The examiner recommended exercises for the gym including stationary bike, stair climber, hamstring curls and light leg presses.  She was told to work within pain tolerance level and to use ice to control pain and swelling as needed.  She was to work at home and contact the physical therapy unit as needed.

During her Travel Board hearing in May 2010, the Veteran testified that she had right knee swelling every day.  She stated that the knee was unstable particularly if she moved the wrong way.  She reported that her right knee was bigger than her left knee.  She stated that she has been told she may need a total knee replacement.  She stated she was working at a job which involved security, performing computer work.  She stated she was not out on the floor, just sitting and typing.  She reported she experiences pain while sitting.

Analysis

During the entire appeal period, the VA examinations showed no ankylosis, thus, an increased rating could not be supported based on DC 5256 which provides ratings from 30 to 60 percent for ankylosis.  As to the time period from December 1, 2008, to the present, even after repetitive motions, the Veteran has had useful flexion to greater than 45 degrees.  Therefore, more than a 10 percent rating is not warranted on the basis of limitation of flexion.  Moreover, there is no consistent showing of limitation of extension which could support a separate compensable rating under DC 5261.  Specifically, although there was an isolated finding of limited extension of -11 degrees noted in the January 2010 compensation examination, the overwhelming medical evidence, both before and after the January 2010 examination, shows no limitation in extension.  Thus, the Board concludes that a separate compensable rating is not warranted on the basis of limitation of extension.

There is no objective or subjective evidence of locking. In addition, none of the examinations has disclosed effusion.  Therefore, a 20 percent rating is not warranted under DC 5258.

The manifestations of the right knee disability do not warrant an increased or separate rating under any applicable diagnostic code.  The Veteran retains the ability to perform activities of daily living and to carry out daily activities, albeit with reported difficulty.

The Board notes that certain considerations apply when an examination report indicates that there has been improvement in service-connected disability.  See 38 C.F.R. § 3.344(a), (b).  Those considerations are applicable to ratings which have continued for long periods at the same level (five years or more), but they do not apply to disabilities which have not become stabilized and are likely to improve. 38 C.F.R. § 3.344(c). 

Here, the Veteran's 20 percent rating was in effect from August 9, 2006, through November 2008, a period of less than five years.  The provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings, therefore, do not apply.  It is only required that an improvement in the disability be shown to support the reduction.  As discussed above, the evidence of record at the time of the rating decision reducing the rating clearly demonstrated that the limitation of flexion to 125 degrees justifying the finding that the 20 percent rating had improved to the point that the Veteran only had limitation of flexion to 125 degrees.  While she had significant limitation of flexion, as discussed above, the extent of limitation of flexion does not warrant more than a 10 percent rating based on the March 2008 examination and subsequent medical evidence.

The Board also notes that certain considerations apply when reduction in the evaluation of a service-connected disability is contemplated.  If the contemplated lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and must be given 60 days to present additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2011).

Here, the Veteran's combined disability rating of 50 percent, effective from August 2006, was decreased to 40 percent effective December 1, 2008, by the reduction of the rating assigned for the right knee disability. (This overall rating did not change with the restoration of the right knee instability rating.).  Because that lower evaluation did result in a reduction or discontinuance of compensation payments, the provisions of 38 C.F.R. § 3.105(e) do apply.  Here, the record reflects that the Veteran was given proper notice in a May 2008 proposed rating action, including the overall combined rating reduction, and that the reduction was accomplished in a September 2008 rating decision, effective December 1, 2008.  The Veteran was given the opportunity to respond.  Thus, the RO complied with the provisions of 38 C.F.R. § 3.105(e).

The Board has considered whether additional compensation is warranted under the DeLuca factors.  In this case, VA examiners have consistently found no additional limitation of function due to pain, weakness, fatigability or incoordination even after repetitive motion.  The Board concludes that a higher rating based on those factors is not warranted.

The Board has considered the Veteran's contentions as to pain and limitations caused by the disability.  The Board notes that the Veteran is competent to offer testimony as to her pain and limitations and, although it notes some inconsistencies in her reporting, the Board does not find her testimony inherently incredible.  However, neither the lay nor medical evidence reflects the functional equivalent of impairment required for a higher evaluation.  The more probative evidence consists of that prepared by neutral, trained medical professionals, and such evidence demonstrates that the currently assigned 10 percent evaluation for right knee impairment (other than instability and subluxation) is appropriate.

The Board has considered the Veteran's argument that right quadriceps weakness and atrophy are a separate injury, which is not contemplated by the provisions of 38 C.F.R. § 4.71a.  The Board accepts that there is evidence showing some quadriceps atrophy and weakness of the right leg.  However, neither this evidence nor any other evidence of record establishes the presence of symptomatology that is both separate and distinct from those diagnostic codes pertaining to the knee under 38 C.F.R. § 4.71a.  The Veteran asserts generally that the right quadricep atrophy and weakness should be rated separately, but she points to no specific symptomatology related to the thigh muscles that is not also contemplated by the rating of her right knee impairment.  The Board observes that, like DCs 5260 and 5261, DCs 5313 and 5314 relate to the function of flexion and extension, respectively.  The Veteran's symptoms of limitation of flexion may not be compensated for twice as this would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  Right knee extension is essentially not impaired or functionally limited so as to allow for compensation under either the provision of 38 C.F.R. § 4.71a or § 4.73.
The Board accepts that the Veteran has some right quadriceps atrophy and weakness.  However, the Board finds that this is no more than slight or mild and, to this extent, it is contemplated by the rating for limitation of flexion.  The evidence shows that the Veteran has normal gait and only slight weakness of the right leg (4/5) as compared to the left leg (5/5).  Functionally speaking, the Veteran ambulates unassisted (without a cane), can stand for up to 2 hours, can walk up to a mile, and can engage in an exercise regimen to improve her quadriceps strength.  Also, she reported in March 2008 having lost no time from work in the past year and more recent medical record shows no report of lost time from her employment.  The Board further observes that the rating of joint disabilities requires consideration of weakened movement, excess fatigability, atrophy of disuse, etc.  See 38 C.F.R. § 4.45.  This suggests that these symptoms are part of any evaluation of the joints regardless of diagnostic code.  Therefore, the symptoms overlap and they are not separate and distinct manifestations of disability.  See Esteban, supra.

Moreover, the Veteran does not have a muscle disability ratable under 38 C.F.R. § 4.73.  The Veteran's minor right quadriceps atrophy and weakness are not the product of injury to the muscle or muscle group.  The Board observes that 38 C.F.R. § 4.56 addresses the evaluation of muscle disabilities, which describes the types of injury as traumatic in nature (i.e., wound, comminuted fracture, through-and-through injury, and deep penetrating wound).  Even ignoring that the Veteran does not have the type of injury or the history or complaint of muscle injury typically associated with the evaluation of muscle disabilities, more importantly, the evidence shows no objective findings to support a disability rating in excess of the current disability rating.  The Veteran's right quadriceps has no scar, no loss of deep fascia or muscle substance, or impairment of muscle tonus.  38 C.F.R. § 4.56(d)(2).  While there evidence of some right quadriceps atrophy, there is no indication in the lay or medical evidence that the Veteran has the cardinal signs and symptoms of muscle disability, with the exception of weakness, which are loss of power, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

For above reasons, the Board notes that it is not to the Veteran's advantage to be rated under 38 C.F.R. § 4.73 rather than 38 C.F.R. § 4.71a.  Rating the right knee and leg under the provisions of 38 C.F.R. § 4.73, DCs 5313-5318 would not result in a higher disability evaluation than she has been awarded.  Her right thigh muscle disability is no more than moderate under 38 C.F.R. § 4.73, which warrants a 10 percent rating given that there is no muscle damage, loss of power, lowered threshold of fatigue, fatigue-pain, impairment of coordination or uncertainty of movement.  See 38 C.F.R. § 4.56(c), DC 5313.  The Veteran has not reported nor does the record show more than one of the cardinal signs or symptoms, or that she is unable to keep up with work requirements.  38 C.F.R. § 4.56(d).  Although the Veteran reports some weakness, the medical evidence shows no indication of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Neither the lay nor the medical evidence of record shows more than moderate impairment of function.  The Veteran has a normal gait, walks without any assistive device, and works full time.

Therefore, the Board finds that a separate disability is not warranted under the provisions of 38 C.F.R. § 4.73, and that a higher disability is not available to the Veteran under this provision for her right knee and thigh impairment.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the available schedular evaluations for the service-connected disabilities at issue are adequate.  All of the Veteran's symptoms and functional impairment are contemplated by the schedular criteria.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.

In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a rating in excess of 10 percent for right knee impairment (other than instability and subluxation), to include restoration of a 20 percent rating as of December 1, 2008, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


